NO. 12-10-00322-CV
 
IN THE COURT OF APPEALS          
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
KAY DUBROCK,                                            
§       APPEAL FROM THE 114TH
APPELLANT            
 
V.
                                                                          
§       JUDICIAL DISTRICT COURT
                        
SMS TRUST, GANDAF U.S.A.,
INC., d/b/a
SPEEDY FOOD MART, CITY OF
TYLER
AND STATE OF TEXAS,    
APPELLEES                                                   
§       SMITH COUNTY, TEXAS   



MEMORANDUM
OPINION
                                                                  PER
CURIAM
            Appellant
filed an unopposed motion to dismiss this appeal.  As grounds for the motion,
Appellant states that, as a result of mediation, the parties reached an
agreement to settle and compromise their dispute.  Because Appellant has met
the requirements of Texas Rule of Appellate Procedure 42.1(a)(1), the motion is
granted, and the appeal is dismissed.  
            Opinion delivered December 22, 2010.
            Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.            
 
 
 
 
 
 
                                                                    (PUBLISH)